COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 CHRISTOPHER MATTHEW FAUST,                     §              No. 08-13-00244-CR

                      Appellant,                §                 Appeal from the

 v.                                             §          County Criminal Court No. 3

 THE STATE OF TEXAS,                            §            of Tarrant County, Texas

                       State.                   §                 (TC# 1151500)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until April 23, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles M. Mallin, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before April 23, 2014.

       IT IS SO ORDERED this 26th day of March, 2014.

                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.